DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the RCE of 11/16/2021, including the Amendment of 12/09/2021.  Claims 1-9, 11-13, 15, 18 and 19 and claims 21-27 added.  Claims 10, 14, 16, 17 and 20-27 are currently pending in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 12/09/2021, with respect to claims 21-27 have been fully considered and are persuasive.  Applicant points out that claims 21-27 reintroduce the content of cancelled claims 5-9, amended to obviate the outstanding rejections under 35 USC 101.  The outstanding rejections under 35 USC 101 have been withdrawn, Examiner acknowledges that claims 21-27 are otherwise drawn to the features of cancelled claims 5-9. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with STEVEN IVY on 12/15/2021.
The application has been amended as follows: 
Line 22 of claim 1, replace “OFF position;” with –OFF position; wherein the switch is configured to adjust the flow rates and temperatures in the hot mode by pressing the second portion of the switch twice to provide a higher temperature and a high output warm mist--


Allowable Subject Matter
Claims 10, 14, 16, 17 and 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 21-27 remain allowable substantially as previously detailed regarding claims 5-9.  Particularly in that regarding claim 21, Kazuhiko discloses a method of operating a humidifier: providing a device, wherein the device is a portable personal inhaler device  comprising: a power source; a switch, wherein the switch is used to turn the device to a switch ON position or a switch OFF; wherein in the switch ON position the device is activated to function in a plurality of modes, wherein the plurality of modes comprise a cool mode and a hot mode and pressing a second portion of the switch once to provide warm mist and pressing a first portion of the switch once to provide cool mist and wherein the method is for inhaling using the portable personal inhaler device.  McDonnell teaches a means for adjusting flow rates in a cool mode of the portable inhaler device; wherein the means comprises pressing the switch once to provide a low output mist; wherein the means comprises pressing the switch twice to provide a high output mist; wherein the means comprises pressing the switch thrice to turn the device to the switch OFF position.  However, Kazuhiko McDonnell do not teach a means for adjusting flow rates and temperatures in the hot mode. While it is known in the art of personal inhalers to adjust the flow rates and temperature of the hot mist as by way of Ochi, there is no teaching of adjusting the flow rates and temperatures concurrently through successive button presses. Further, it would not have been obvious to combine the two independent controls taught by Ochi with the means of adjusting only flow as taught by McDonnell.  
Similarly the prior art does not disclose or teach a personal inhaling device having the combined features of claim 10 as currently amended including a face mask, rechargeable power source, sonic transducer, heater, reservoir, and switch ,wherein in the switch ON position the device is activated to function in a plurality of modes, wherein the plurality of modes comprise a cool mode and a hot mode, 
Claims 14, 16, 17 and 22-27 depend from claims 10 and 21 thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3619